Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on July 15, 2022 is acknowledged.  Claims 1-6, 8-20 were canceled and claims 7 and 25 were amended and claims 7, 21-31 are pending in the instant application.  
The restriction was deemed proper and made FINAL in the previous office action.  Claims 21-24, 26-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 7 and 25 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objections to the drawings and specification are withdrawn in view of amendment of the specification filed July 15, 2022.

The rejection of claim  7 under 35 U.S.C. 102(a)(1) as being anticipated by Peakman (US20060199228) as evidenced by Clark (Frontiers of Immunology, 2017, volume 8) is withdrawn in view of amendment of the claims filed July 15 2022.


The rejection of claims 7 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN104888201A) as evidenced by Clark (Frontiers of Immunology, 2017, volume 8) is withdrawn in view of amendment of the claims filed July 15 2022.
.

The rejection of claims 7 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Ido (Science, Volume. 277, 1977, pages 563-566) is withdrawn in view of amendment of the claims filed July 15 2022.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claim 7 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
Scope of the claims
Claim 7 claims “A method of treating a subject for inflammation, the method comprising: administering to the subject a peptide consisting of 5-30 amino acids, wherein the peptide comprises at least one amino acid Q, wherein Q represents glutamine, wherein the peptide is able to agonize an elastin receptor so as to initiate physiological activity produced by binding of human C-peptide to human elastin receptor, and wherein the peptide comprises at least one human elastin receptor binding motif GxxPG, wherein G represents glycine, wherein P represents proline, and wherein x is any amino acid, so as to treat the subject for acute systemic inflammation.” 
The possibilities are enormous given the number of encompassed by the claim.  For example, a 30mer peptide comprising GXXPG and Q has 26 amino acids that are undefined.  Applicants provide little guidance with regards to what peptides encompassed by the claims would be capable of antagonizing binding of human C-peptide to a human elastin receptor.  The claims are vastly undefined and there is a lack of guidance regarding a structure function relationship and the desired functional activity (which can be any type of modulation of C-peptide binding).
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of potential peptide sequences that satisfy the structural limitations of the claim are also capable of having the claimed therapeutic properties.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
Figure 1 discloses peptides tested (see Figure 1, “% normalization of 30 mM glucose induced vascular dysfunction”).  Peptides tested that had activity and a % normalization of glucose induced vascular dysfunction had the motif GXXGP wherein XX was GG (for the most part) and wherein XX was AG or GA.  It is unclear based on the data provided in the specification, that any peptide (up to 30 amino acid in length) comprising GXXGP, wherein X can be ANY amino acid, and a Gln is sufficient to treat acute systemic inflammation and agonize an elastin receptor.   Applicants have not shown a structure function correlation between peptides up to 30 amino acids comprising GXXGP with regards to treating systemic inflammation and the ability to agonize an elastin receptor.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only reduces to practice GXXGP wherein XX was GG (for the most part) and wherein XX was AG or GA., is extremely narrow.  Importantly, Applicants have not shown a structure function correlation between peptides up to 30 amino acids comprising GXXGP with regards to treating acute systemic inflammation and modulating C-peptide binding to human elastin receptor.  One of ordinary skill in the art would not consider the Examples in the instant specification to be representative of the full scope of the claimed genus.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
The complete structure of C-peptide is reduced to practice.
	ii. Partial structure: 
	Figure 1 discloses peptides (c-peptide derived) tested (see Figure 1, “% normalization of 30 mM glucose induced vascular dysfunction”).  Peptides tested that had activity and a % normalization of glucose induced vascular dysfunction had the motif GXXGP wherein XX was GG (for the most part) and wherein XX was AG or GA.  It is unclear based on the data provided in the specification, that any peptide (up to 30 amino acid in length) comprising GXXGP, wherein X can be ANY amino acid, and a Gln is sufficient to treat inflammation and modulate binding of C-peptide to human elastin receptor.  Applicants have not shown a structure function correlation between peptides up to 30 amino acids comprising GXXGP with regards to treating inflammation and modulating C-peptide binding to human elastin receptor.

	iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus (the desired therapeutic properties).
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of C-peptide or any peptide that comprises GXXGP and a Gln in treating inflammation and inflammatory disorders is not described.  As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of the analogue to treat the claimed conditions.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the peptide to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would also be able to be treat inflammation and modulate c-peptide binding to a human elastin receptor.
The Applicant’s specification lacks guidance as to which peptides comprising GXXPG and Q would retain the desired therapeutic activity.  Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which sequences will retain the ability to treat inflammation.
Conclusion
In conclusion, only a peptides reduced to practice satisfies the written description requirements of 35 U.S.C. 112, first paragraph.

Response to Applicant’s Arguments
Applicant argues that “claim 7 been amended to recite that the administered "peptide is able to modulate agonize an elastin receptor so as to initiate physiological activity produced by binding of human C-peptide to human elastin receptor". The application and claims further couple the claimed structure (i.e., a 5 to 30 amino acid long peptide having at least one glutamine, and further having at least one human elastin receptor binding motif Gly-x-x-Pro-Gly, wherein x is any amino acid) with the aforementioned claimed function and discloses the correlation between function and structure.”
Applicant’s arguments have been fully considered but not found persuasive. Claim 1 claims “A method of treating a subject for acute systemic inflammation, the method comprising: administering to the subject a peptide consisting of 5-30 amino acids, wherein the peptide comprises at least one amino acid Q, wherein Q represents glutamine, wherein the peptide is able to agonize binding of human C-peptide to a human elastin receptor, and wherein the peptide comprises at least one human elastin receptor binding motif GxxPG, wherein G represents glycine, wherein P represents proline, and wherein x is any amino acid, so as to treat the subject for inflammation.” 
The possibilities are enormous given the number of encompassed by the claim.  For example, a 30mer peptide comprising GXXPG and Q has 26 amino acids that are undefined.  Applicants provide little guidance with regards to what peptides encompassed by the claims would be able to agonize an elastin receptor.  The claims are vastly undefined and there is a lack of guidance regarding a structure function relationship and the desired functional activity. 
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the enormous number of potential peptide sequences that satisfy the structural limitations of the claim are also capable of having the claimed therapeutic properties.  Figure 1 discloses peptides (c-peptide derived) tested (see Figure 1, “% normalization of 30 mM glucose induced vascular dysfunction”).  Peptides tested that had activity and a % normalization of glucose induced vascular dysfunction had the motif GXXGP wherein XX was GG (for the most part) and wherein XX was AG or GA.  It is unclear based on the data provided in the specification, that any peptide (up to 30 amino acid in length) comprising GXXGP, wherein X can be ANY amino acid, and a Gln in any one of the 30 amino acids is sufficient to treat inflammation and agonize binding of C-peptide to human elastin receptor.  Applicants have not shown a structure function correlation (within the scope of the claims) between peptides up to 30 amino acids comprising GXXGP with regards to treating systemic inflammation and agonize C-peptide binding to human elastin receptor.  It is not clear based on the specification that ANY peptide comprising GXXGP and Q would be capable of treating systemic inflammation due to any cause.  At best, Applicants have shown that specific core peptides aid in normalizing glucose induced vascular dysfunction, not treatment of systemic inflammation.
The data do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made while preserving function.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus (the desired therapeutic properties).
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the individual amino acids of C-peptide or any peptide that comprises GXXGP and a Gln in treating inflammation and systemic inflammation is not described.  As a result, it is impossible to predict, based on the specification, how changing any position will affect the ability of the analogue to treat systemic inflammation cause by any number of conditions.  Importantly, there is no nexus between a core a reducing systemic inflammation.  Thus, for the above reasons, the rejection is maintained.

New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (WO2008118387 A2) as evidenced by Clark (Malaria Journal volume 5, Article number: 85 (2006)).
Reid discloses a method of treating malaria comprising administering a peptide consisting of 5-30 amino acids and comprising a Q and GXXPG (see SEQ ID Nos:38-45, in particular SEQ ID NO:40, c-peptide residues 10-31, GGGPG, a 22mer peptide, paragraph 0039).  As evidenced by Clark, malaria is considered acute systemic inflammation (see abstract).  The peptide of Spence is identical to the peptide of the instant claims and thus, would inherently be able to agonize an elastin receptor so as to initiate physiological activity produced by binding of human C-peptide to human elastin receptor.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido (Science, Volume. 277, 1977, pages 563-566, cited previously) as evidenced by Sun (World J Diabetes 2014 April 15; 5(2): 89-96).
Ido teaches a method administering a truncated C-peptide to granulation tissue in a mouse (see page 564, left column, second paragraph, lines 1-10). Ido teaches that “ In this model, a circle of skin ;2 cm in diameter was removed from either side of the lower back/thigh and a plastic chamber was sutured to the surrounding cuff of skin” and administering a truncated C-peptide to the mouse comprising the sequence of human C-peptide amino acids 4-31 which is identical to instant SEQ ID NO:10 (the elected species).   Ido teaches that vascular abnormalities seen with high glucose levels (30 mM) were reduced or prevented with C-peptide and certain fragments thereof (see Figure 3).  Ido teaches that “The finding that elevated glucose levels caused diabetes-like vascular dysfunction and impaired Na1,K1-ATPase activity in granulation tissue in nondiabetic rats (i)indicates  that  vascular  dysfunction  induced by elevated glucose levels is not prevented by normal plasma levels of insulin and C-peptide and (ii) suggests that supraphysiological C-peptide levels are required to prevent vascular dysfunction induced by hyperglycemia” (see page 564, column 2, paragraph 0002).  As evidenced by Sun, high glucose levels (hyperglycemia) causes systemic inflammation (see abstract) and insulin alleviates the inflammation thus making high glucose levels acute systemic inflammation.  
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to use the truncated C-peptides (i.e. instant SEQ ID NO:10) for the treatment of patients with acute hyperglycemia (an also acute systemic inflammation caused by high glucose).  One of ordinary skill in the art would have been motivated to do so given that Ido teaches that instant SEQ ID NO:10 reduces high glucose induced vascular dysfunction and this would be therapeutically beneficial in patients with acute hyperglycemia.  There is a reasonable expectation of success given that the truncated C-peptide is beneficial in reducing high glucose induced vascular dysfunction.  


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654